EXHIBIT 10.33
December 18, 2008
Christophe Chene
1495 Montelegre Dr
San Jose, CA 95120
Dear Christophe:
We are pleased to offer you the positions of Senior Vice President of World Wide
Sales, as a full-time employee, reporting to Sylvia Summers. Assuming you
accept, you would be employed by Trident Multimedia Technologies (Shanghai) Co.,
Ltd.(“Trident Shanghai”), a subsidiary of Trident Microsystems (Far East) Ltd.
Trident Far East is a subsidiary of Trident Microsystems, Inc. (“Trident”).
The details of this employment offer, including the compensation package, are as
follows:

•   Your base salary shall be $250,000 USD per year, paid on a semi-monthly
basis at a rate of $20,833 USD with no annual fixed bonus (13th and 14th month’s
base salary) payable during the year.

•   Upon the approval of the Compensation Committee of Trident’s Board of
Directors (“Compensation Committee”), following your commencement of employment
with Trident Shanghai, you will be granted the equity incentive awards described
in Appendix A, subject to the terms set forth therein.

•   You will be eligible to participate in Trident’s Executive Incentive Bonus
Plan and your target bonus payment will be 40% of your annual base salary, as
described in Appendix B.

•   You will be eligible to participate in Trident’s Sales Commission Plan and
your target sales commission will be 20% of your annual base salary, as
described in Appendix C.

•   Trident Shanghai will provide you with a monthly housing allowance
equivalent of $7,000 USD on a cash basis, payable in Shanghai.

•   You will receive a monthly goods and services differential allowance
equivalent of $3,000 USD on a cash basis, payable in Shanghai.

•   You will receive a car allowance equivalent of $800.00 USD per month.

•   One company-paid economy class home leave trip (US/Shanghai or
Europe/Shanghai) will be provided to you and your immediate family member(s)
annually.

•   Trident Shanghai will provide you with the relocation assistance in
accordance with Trident’s policy. You will be entitled to the similar assistance
for repatriation at the end of your employment with Trident Shanghai provided
your employment is not terminated for cause.

•   You will be eligible to participate in the medical, dental, vision, life and
disability insurance programs.

•   You will be entitled to 23 days paid annual leave for the first year of
employment and thereafter, you will earn one additional day for each year of
service up to a maximum of 30 days.

•   Tax equalization will apply to ensure that the income taxes incurred for the
expatriate assignment remain neutral to you, based on Trident’s policy. Trident
Shanghai will withhold applicable income tax provided by the designated
accounting firm. Trident Shanghai will absorb the excess hypothetical income tax
arising out of this appointment. In the event of any shortfall in the
hypothetical tax withholding, you will repay the amount due to Trident Shanghai.

•   Trident Shanghai will reimburse you the costs incurred for language training
assistance up to a maximum of 150 hours of formal instruction per person for you
and each of your immediate family member(s).

•   Other employee benefits and employment terms including probation and
required termination notice will be subject to Trident Shanghai’s policies,
except that you will be given six months’ termination notice if your employment
is terminated without cause during the first year of employment.

•   Trident Shanghai undertakes to assist you in obtaining an appropriate work
authorization visa and work permit, subject to approval by the local Chinese
authorities, to enable you to carry out your duties in Shanghai. You will be
reimbursed for reasonable charges incurred for visas and work permit
applications for yourself and your immediate family member(s).

•   Subject to confirmation by the Trident Compensation Committee, as a
Section 16 Officer, you will be eligible to receive the applicable benefits set
forth in Trident’s Executive Change in Control Severance Plan, as amended from
time to time.

 



--------------------------------------------------------------------------------



 



December 15, 2008
Christophe Chene
Page 2 of 6
Within three (3) days of the start of your employment, you will be required to
complete the following:

•   You must provide acceptable documentation of proof of your eligibility to
work in the United States as required by the Immigration and Naturalization Act
(I-9).

•   Your employment with Trident is “at will”; it is for no specified term, and
may be terminated by you or Trident at any time, with or without cause or
advance notice. As a condition of your employment, you will be required to sign
Trident’s standard form of Employment, Proprietary Information and Invention
Assignment Agreement.

Trident is a dynamic, fast growing company whose success depends upon the
contributions of talented individuals such as you. You can accept this offer by
signing below, indicating your anticipated start date, and returning this copy
to me. Should you have any questions or if you need additional information,
please feel free to contact me at (408) 764-8844.
This offer of employment supersedes all prior offers and is contingent upon your
ability to comply with the employment authorization provisions of the
Immigration & Naturalization Act as well as the successful completion of your
background investigation. In addition, this offer is conditioned upon your
acceptance, in writing, by December 26, 2008.
Sincerely,
/s/ Donna M. Hamlin
Donna M. Hamlin
Vice President, Human Resources & Administration

 



--------------------------------------------------------------------------------



 



December 15, 2008
Christophe Chene
Page 3 of 6
ACKNOWLEDGMENTS & ACCEPTANCE
I accept this employment offer with the understanding that it is not a contract
for a fixed term or specified period of time. I understand that my employment is
voluntary, “at will” and can be terminated either by me or by Trident at any
time, with or without notice and with or without cause, subject to the terms of
this letter. The provisions stated in this offer letter supersede all prior
representations or agreements, whether written or oral. This offer letter may
not be modified or amended except by a written agreement, signed by an
authorized officer of Trident and me.

         
/s/ Christophe Chene
  12/19/2008   01/19/2009
 
       
(Christophe Chene)
  Date   Anticipated Start Date

 



--------------------------------------------------------------------------------



 



December 15, 2008
Christophe Chene
Page 4 of 6
Appendix A
Equity Incentive Award
Initial Hire-On Option Grant
Upon the approval of Trident’s Compensation Committee, following your employment
start date, you will be granted a non-qualified stock option to purchase 100,000
shares of Trident’s common stock at an exercise price per share equal to the
closing price of a share of Trident’s common stock on the Nasdaq Global Market
on the effective date of grant. Subject to your continued performance of
services with Trident through each respective vesting date, the shares subject
to this stock option will vest and become exercisable over a four-year period at
the rate of 25% of such shares upon each of the first four anniversaries of your
employment start date. Your stock option will be granted under and subject to
the terms and conditions of Trident’s standard form of stock option agreement,
which you will be required to sign as a condition to receiving this option.
Initial Hire-on Restricted Stock Award
Upon the approval of Trident’s Compensation Committee, following your employment
start date, you will be granted a restricted stock award consisting of 45,000
shares of Trident’s common stock. These shares will be subject to automatic
forfeiture if your performance of services with Trident terminates prior to the
date on which the shares vest. Subject to your continued performance of services
with Trident or one of its subsidiaries through each respective vesting date,
the shares subject to this restricted stock award will vest over a three-year
period at the rate of one-third upon each of the first three anniversaries of
your employment start date. Your restricted stock award will be granted under
and subject to the terms and conditions of the 2006 Equity Incentive Plan and
Trident’s standard form of restricted stock agreement, which you will be
required to sign as a condition to receiving this award.

     
/s/ Christophe Chene
 
   
(Christophe Chene)
   

 



--------------------------------------------------------------------------------



 



December 15, 2008
Christophe Chene
Page 5 of 6
Appendix B
Executive Incentive Bonus Plan
You will be eligible to participate in Trident’s Executive Incentive Bonus Plan
at a target rate of 40% of your annual base salary. The actual bonus, if any,
you earn under the Incentive Bonus Plan will be based upon Trident’s achievement
of annual performance goals determined by the Board of Directors and/or
Compensation Committee. In addition, you must be an active employee on the date
of the bonus payment to be entitled to receive a bonus under the Incentive Bonus
Plan. The detailed terms and conditions of the Incentive Bonus Plan are defined
yearly by Trident’s Board of Directors and/or Compensation Committee and are
subject to change at the Board of Directors’ and/or Compensation Committee’s
discretion from year to year.

     
/s/ Christophe Chene
 
   
(Christophe Chene)
   

 



--------------------------------------------------------------------------------



 



December 15, 2008
Christophe Chene
Page 6 of 6
Appendix C
Sales Commission Plan
Christophe Chene:
You will be eligible to participate in Trident’s Sales Commission Plan at a
target rate of 20% of your base salary. The actual sales commission, if any, you
earn under the Sales Commission Plan will be based upon the achievement of
specific revenue and market penetration targets mutually agreed upon in each
quarter. In addition, you must be an active employee on the date of the
commission payment to be entitled to receive a commission under the Sales
Commission Plan. The detailed terms and conditions of the Sales Commission Plan
are defined quarterly by Trident’s executive management and are subject to
change at management’s discretion from quarter to quarter.

     
/s/ Christophe Chene
 
   
(Christophe Chene)
   

 